Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed on 7/15/2021.
Claims 1-20 are pending for this examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,080,220 (parent Application No. 16/821,289). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant Application, respectively contains every element of claims 1-17 of U.S. Patent No. 11,080,220 (parent Application No. 16/821,289), as listed below:
Claims
Instant Application
Claims
U.S. Patent No. 11,080,220 (parent Application No. 16/821,289)
Independent claim 1
A system on chip (SoC) comprising:

a first master;

a second master;

an interface configured to provide communication between an external device and the first master and/or communication between the external device and the second master; and

a controller configured to receive a first request to access the interface from the first master and a second request to access the interface from the second master, determine a first operational period for the first master and a second operational period for the second master, and schedule the first master to have access to the interface for the first operational period and the second master to have access to the interface for the second operational period,

wherein the interface uses a serial data line and a serial clock line for the communication,

wherein the external device is shared by the first master and the second master via I2C (Inter-Integrated Circuit) interface protocol.
Independent claim 1
A system on chip (SoC) comprising:

a first master;

a second master;

an interface configured to provide communication between an external device and the first master and/or communication between the external device and the second master; and

a controller configured to receive a first request to access the interface from the first master and a second request to access the interface from the second master, determine a first operational period for the first master and a second operational period for the second master, and schedule the first master to have access to the interface for the first operational period and the second master to have access to the interface for the second operational period,

wherein the interface uses a serial data line and a serial clock line for the communication.
Analysis 
Examiner points out that the instant claims are a narrower version (with an extra limitation) of the claims of U.S. Patent No. 11,080,220 (parent Application No. 16/821,289), and as such would be anticipated by the claims of U.S. Patent No. 11,080,220 (parent Application No. 16/821,289).
Independent claim 11
A system on chip (SoC) comprising:

a plurality of masters;

an interface configured to provide communication between an external device and the plurality of masters; and

a multi-master controller configured to receive requests from the plurality of masters for accessing the interface and manages the requests by scheduling each of the plurality of masters to have access to the interface for a respective operational period,

wherein the interface uses a serial data line and a serial clock line for the communication,

wherein the external device is shared by the plurality of masters via I2C (Inter- Integrated Circuit) interface protocol, and

wherein the multi-master controller is configured to execute an atomic sequence corresponding to each of the plurality of masters.
Independent claim 15
A system on chip (SoC) comprising: 

a plurality of masters; 

an interface configured to provide communication between an external device and the plurality of masters; and 

a multi-master controller configured to receive requests from the plurality of masters for accessing the interface and manage the requests by scheduling each of the plurality of masters to have access to the interface for a respective operational period,

wherein the interface uses a serial data line and a serial clock line for the communication, and

wherein the multi-master controller is configured to execute an atomic sequence corresponding to each of the plurality of masters.
Analysis 
Examiner points out that the instant claims are a narrower version (with an extra limitation) of the claims of U.S. Patent No. 11,080,220 (parent Application No. 16/821,289), and as such would be anticipated by the claims of U.S. Patent No. 11,080,220 (parent Application No. 16/821,289).
Independent claim 20
A device comprising:

a first master;

a second master;

an interface configured to provide communication between a slave and the first master and/or communication between the slave and the second master; and

a controller configured to receive a first request to access the interface from the first master and a second request to access the interface from the second master, determine a first operational period for the first master and a second operational period for the second master, and schedule the first master to have access to the interface for the first operational period and the second master to have access to the interface for the second operational period,

wherein the interface uses a serial data line and a serial clock line for the communication,

wherein the interface is shared by the first master and the second master via I2C (Inter-Integrated Circuit) interface protocol.
Independent claim 1
A system on chip (SoC) comprising:

a first master;

a second master;

an interface configured to provide communication between an external device and the first master and/or communication between the external device and the second master; and

a controller configured to receive a first request to access the interface from the first master and a second request to access the interface from the second master, determine a first operational period for the first master and a second operational period for the second master, and schedule the first master to have access to the interface for the first operational period and the second master to have access to the interface for the second operational period,

wherein the interface uses a serial data line and a serial clock line for the communication.
Analysis 
Examiner points out that the instant claims are a narrower version (with an extra limitation) of the claims of U.S. Patent No. 11,080,220 (parent Application No. 16/821,289), and as such would be anticipated by the claims of U.S. Patent No. 11,080,220 (parent Application No. 16/821,289).


	Likewise, the dependent claims of the above cited independent claims carry similar limitations to each other respectively.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,678,728 (parent Application No. 16/192,019). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant Application, respectively contains every element of claims 1-18 of U.S. Patent No. 10,678,728 (parent Application No. 16/192,019), as listed below:
Claims
Instant Application
Claims
U.S. Patent No. 10,678,728 (parent Application No. 16/192,019)
Independent Claim 1
A system on chip (SoC) comprising:

a first master;

a second master;

an interface configured to provide communication between an external device and the first master and/or communication between the external device and the second master; and

a controller configured to receive a first request to access the interface from the first master and a second request to access the interface from the second master, determine a first operational period for the first master and a second operational period for the second master, and schedule the first master to have access to the interface for the first operational period and the second master to have access to the interface for the second operational period,

wherein the interface uses a serial data line and a serial clock line for the communication,

wherein the external device is shared by the first master and the second master via I2C (Inter-Integrated Circuit) interface protocol.
Independent Claim 1
A system on chip (SoC) comprising:

a first master configured to access an external device;

a second master configured to access the external device;

an interface configured to provide communication between the external device and the first master and/or communication between the external device and the second master; and

a semaphore circuit configured to receive a first access request from the first master and/or a second access request from the second master, and to grant the first access request or the second access request,

wherein the first master is driven by a real time operating system, and

the second master is driven by a non-real time operating system.
Analysis 
Examiner points out that the instant claims are similar to the claims of U.S. Patent No. 10,678,728 (parent Application No. 16/192,019), where both share the same structure of having multiple masters connected to an external device with a through an interface where controller/semaphore circuit receives and grants access requests from the masters, where the last limitations between the two cases may be different, but would be generally anticipated / obvious variation of the claims of U.S. Patent No. 10,678,728 (parent Application No. 16/192,019).  Examiner further points out that the aspects of the I2C is seen in the dependent claims of U.S. Patent No. 10,678,728 (parent Application No. 16/192,019), and the aspects of real-time and non-real time operating systems is seen in the dependent claims of the instant application, further showing how similar the claims are to make them a generally anticipated / obvious variation of each other.
Independent Claim 1
A system on chip (SoC) comprising:

a first master;

a second master;

an interface configured to provide communication between an external device and the first master and/or communication between the external device and the second master; and

a controller configured to receive a first request to access the interface from the first master and a second request to access the interface from the second master, determine a first operational period for the first master and a second operational period for the second master, and schedule the first master to have access to the interface for the first operational period and the second master to have access to the interface for the second operational period,

wherein the interface uses a serial data line and a serial clock line for the communication,

wherein the external device is shared by the first master and the second master via I2C (Inter-Integrated Circuit) interface protocol.
Independent Claim 8
A system on chip (SoC) comprising:

a first master;

a second master;

an interface configured to provide communication between an external device and the first master and/or communication between the external device and the second master; and

a semaphore circuit configured to detect a first access request from the first master and/or a second access request from the second master, and to grant the first access request or the second access request,

wherein the semaphore circuit is configured to predict a time when one of the first master and the second master occupies the interface, and configured to schedule the other of the first master and the second master.
Analysis 
Examiner points out that the instant claims are similar to the claims of U.S. Patent No. 10,678,728 (parent Application No. 16/192,019), where both share the same structure of having multiple masters connected to an external device with a through an interface where controller/semaphore circuit receives and grants access requests from the masters while determining the operational time periods to schedule the requests for execution, i.e. although some of the last limitations between the two cases may be different, they would be generally anticipated / obvious variation of the claims of U.S. Patent No. 10,678,728 (parent Application No. 16/192,019) as what is being done is the same just using different language.  Examiner further points out that the aspects of the I2C is seen in the dependent claims of U.S. Patent No. 10,678,728 (parent Application No. 16/192,019), and the aspects of real-time and non-real time operating systems is seen in the dependent claims of the instant application, further showing how similar the claims are to make them a generally anticipated / obvious variation of each other.
Independent Claim 20
A device comprising:

a first master;

a second master;

an interface configured to provide communication between a slave and the first master and/or communication between the slave and the second master; and

a controller configured to receive a first request to access the interface from the first master and a second request to access the interface from the second master, determine a first operational period for the first master and a second operational period for the second master, and schedule the first master to have access to the interface for the first operational period and the second master to have access to the interface for the second operational period,

wherein the interface uses a serial data line and a serial clock line for the communication,

wherein the interface is shared by the first master and the second master via I2C (Inter-Integrated Circuit) interface protocol.
Independent Claim 14
A system comprising: 

at least one slave device;

a plurality of master devices configured to access the at least one slave device, the plurality of master devices including a first master device and a second master device; and

a controller configured to receive a first access request from the first master device and/or a second access request from the second master device, and configured to grant either the first access request or the second access request,

wherein each of the first access request and the second access request is a request for accessing to one of the at least one slave device,

the first master device is a processor driven by a real-time operating system, and the second master device is a processor driven by a non-real-time operating system.
Analysis 
Examiner points out that the instant claims are similar to the claims of U.S. Patent No. 10,678,728 (parent Application No. 16/192,019), where both share the same structure of having multiple masters connected to an external device with a through an interface where controller/semaphore circuit receives and grants access requests from the masters while determining the operational time periods to schedule the requests for execution, i.e. although some of the last limitations between the two cases may be different, they would be generally anticipated / obvious variation of the claims of U.S. Patent No. 10,678,728 (parent Application No. 16/192,019) as what is being done is the same just using different language. 


	Likewise, the dependent claims of the above cited independent claims carry similar limitations to each other respectively.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,176,136 (parent Application No. 15/899,877). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant Application, respectively contains every element of claim 1-20 of U.S. Patent No. 10,176,136 (parent Application No. 15/899,877), as listed below:
Claims
Instant Claims
Claims
U.S. Patent No. 10,176,136 (parent Application No. 15/899,877)
Independent claim 1
A system on chip (SoC) comprising:

a first master;

a second master;

an interface configured to provide communication between an external device and the first master and/or communication between the external device and the second master; and

a controller configured to receive a first request to access the interface from the first master and a second request to access the interface from the second master, determine a first operational period for the first master and a second operational period for the second master, and schedule the first master to have access to the interface for the first operational period and the second master to have access to the interface for the second operational period,

wherein the interface uses a serial data line and a serial clock line for the communication,

wherein the external device is shared by the first master and the second master via I2C (Inter-Integrated Circuit) interface protocol.
Independent claim 1
A system on chip (SoC) comprising:

a first master driven by a real time operating system; 

a second master driven by a non-real time operating system; 

an interface shared by the first master and the second master, and configured to interface the first master and the second master with an external device; and

a semaphore circuit configured to allow the first master and the second master to share the interface, and configured to allow the first master and the second master to access the external device,

wherein the semaphore circuit is configured to detect a request, from the first master or the second master, for access to the interface, and configured to execute an atomic sequence corresponding to the request for sending the request to the external device through the interface.
Analysis 
Examiner points out that the instant claims are similar to the claims of U.S. Patent No. 10,176,136 (parent Application No. 15/899,877), where both share the same structure of having multiple masters connected to an external device with a controller/semaphore circuit used to receive and grant access requests from the masters, where the last limitations between the two cases may be different, but would be generally anticipated / obvious variation of the claims of U.S. Patent No. 10,176,136 (parent Application No. 15/899,877).  Examiner further points out that the aspects of the I2C is seen in the dependent claims of U.S. Patent No. 10,176,136 (parent Application No. 15/899,877), and the aspects of real-time and non-real time operating systems is seen in the dependent claims of the instant application, further showing how similar the claims are to make them a generally anticipated / obvious variation of each other.
Independent claim 1
A system on chip (SoC) comprising:

a first master;

a second master;

an interface configured to provide communication between an external device and the first master and/or communication between the external device and the second master; and

a controller configured to receive a first request to access the interface from the first master and a second request to access the interface from the second master, determine a first operational period for the first master and a second operational period for the second master, and schedule the first master to have access to the interface for the first operational period and the second master to have access to the interface for the second operational period,

wherein the interface uses a serial data line and a serial clock line for the communication,

wherein the external device is shared by the first master and the second master via I2C (Inter-Integrated Circuit) interface protocol.
Independent claim 11
A system on chip (SoC) comprising:

a first master;

a second master;

an interface shared by the first master and the second master, and configured to interface the first master and the second master with an external device; and

a semaphore circuit configured to allow the first master and the second master to share the interface, and configured to allow the first master and the second master to access the external device,

wherein the semaphore circuit is configured to detect a request, from the first master or the second master, for access to the interface, and configured to execute an atomic sequence corresponding to the request for sending the request to the external device through the interface, and

the semaphore circuit is configured to predict a time when one of the first master and the second master occupies the interface, and configured to schedule the other of the first master and the second master.
Analysis 
Examiner points out that the instant claims are similar to the claims of U.S. Patent No. 10,176,136 (parent Application No. 15/899,877), where both share the same structure of having multiple masters connected to an external device with a controller/semaphore circuit used to receive and grant access requests from the masters, where the last limitations between the two cases may be different, but would be generally anticipated / obvious variation of the claims of U.S. Patent No. 10,176,136 (parent Application No. 15/899,877).  Examiner further points out that the aspects of the I2C is seen in the dependent claims of U.S. Patent No. 10,176,136 (parent Application No. 15/899,877), and the aspects of real-time and non-real time operating systems is seen in the dependent claims of the instant application, further showing how similar the claims are to make them a generally anticipated / obvious variation of each other.
Independent claim 1
A system on chip (SoC) comprising:

a first master;

a second master;

an interface configured to provide communication between an external device and the first master and/or communication between the external device and the second master; and

a controller configured to receive a first request to access the interface from the first master and a second request to access the interface from the second master, determine a first operational period for the first master and a second operational period for the second master, and schedule the first master to have access to the interface for the first operational period and the second master to have access to the interface for the second operational period,

wherein the interface uses a serial data line and a serial clock line for the communication,

wherein the external device is shared by the first master and the second master via I2C (Inter-Integrated Circuit) interface protocol.
Independent claim 16
A system on chip (SoC) comprising:

a first master driven by a real time operating system; 

a second master driven by a non-real time operating system; 

an interface shared by the first master and the second master, and configured to interface the first master and the second master with an external device; and

a semaphore circuit configured to allow the first master and the second master to share the interface, and configured to allow the first master and the second master to access the external device,

wherein the semaphore circuit is configured to detect a request, from the first master or the second master, for access to the interface, and configured to execute an atomic sequence corresponding to the request for sending the request to the external device through the interface.
Analysis 
Examiner points out that the instant claims are similar to the claims of U.S. Patent No. 10,176,136 (parent Application No. 15/899,877), where both share the same structure of having multiple masters connected to an external device with a controller/semaphore circuit used to receive and grant access requests from the masters, where the last limitations between the two cases may be different, but would be generally anticipated / obvious variation of the claims of U.S. Patent No. 10,176,136 (parent Application No. 15/899,877).  Examiner further points out that the aspects of the I2C is seen in the dependent claims of U.S. Patent No. 10,176,136 (parent Application No. 15/899,877), and the aspects of real-time and non-real time operating systems is seen in the dependent claims of the instant application, further showing how similar the claims are to make them a generally anticipated / obvious variation of each other.


	Likewise, the dependent claims of the above cited independent claims carry similar limitations to each other respectively.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oxman et al. (US 2009/0055005), herein referred to as Oxman ‘005.
Referring to claim 1, Oxman ‘005 teaches a system on chip (SoC) (see Fig. 16, see Paragraphs 0440-0443, wherein Fig. 16 depicts an embodiment of the MCU 307 of an audio processor 100 according to a multi-processor architecture integrated on a single chip, i.e. SoC, with processor 320 and processor 321) comprising:
a first master (see Fig. 16, first processor 320);
a second master (see Fig. 16, second processor 321);
an interface configured to provide communication between an external device and the first master and/or communication between the external device and the second master (see Fig. 16, wherein a shared host/switch interface 108 and secure memory controller (SMC) is used by both processors 320 and 321 to communicate with an external devices, i.e. host/switch I/O or memory, i.e. a host/switch I/O and memory are external to the audio processor 100 and MCU 107, see Fig. 1A and 1B, wherein host/switch interface 108 communicates with host switch I/O 123 and SMC communicates with memory interface 122 which would communicate with memory that is external to the audio processor 100); and
a controller configured to receive a first request to access the interface from the first master and a second request to access the interface from the second master, determine a first operational period for the first master and a second operational period for the second master, and schedule the first master to have access to the interface for the first operational period and the second master to have access to the interface for the second operational period (see Fig. 16, arbiters 306, 304, 309; see Paragraphs 0444-0451, wherein in order to share the host/switch interface, SMC, and control bus, arbiters are used to manage / arbitrate simultaneous requests to prevent contention, i.e. determining an operational period of the interfaces and processors and scheduling the requests accordingly based on availability of the interface / SMC / control bus such that neither of the processors 320 and 321 would overlap with requests),
wherein the interface uses a serial data line and a serial clock line for the communication (see Paragraph 0125, wherein the host/switch interface 108 supports using Universal Serial Bus (USB) and seral ATA (SATA), both of which are serial protocols for communications that are known in the art to include serial data and serial clock lines for communication),
wherein the external device is shared by the first master and the second master via I2C (Inter-Integrated Circuit) interface protocol (see Paragraph 0126, wherein the host/switch interface 108 supports I2C protocols).
As to claim 3, Oxman ‘005 teaches the SoC of claim 1, wherein the interface is shared by the first master and the second master, and the interface is configured to interface the first master and the second master with the external device (see Fig. 16, wherein a shared host/switch interface 108 and secure memory controller (SMC) is used by both processors 320 and 321 to communicate with an external devices, i.e. host/switch I/O or memory, i.e. a host/switch I/O and memory are external to the audio processor 100 and MCU 107, see Fig. 1A and 1B, wherein host/switch interface 108 communicates with host switch I/O 123 and SMC communicates with memory interface 122 which would communicate with memory that is external to the audio processor 100).
As to claim 4, Oxman ‘005 teaches the SoC of claim 1, wherein the controller is configured to allow the first master and the second master to share the interface, and configured to allow the first master and the second master to access the external device (see Fig. 16, arbiters 306, 304, 309; see Paragraphs 0444-0451, wherein in order to share the host/switch interface, SMC, and control bus, arbiters are used to manage / arbitrate simultaneous requests to prevent contention, i.e. determining an operational period of the interfaces and processors and scheduling the requests accordingly based on availability of the interface / SMC / control bus such that neither of the processors 320 and 321 would overlap with requests).
As to claim 5, Oxman ‘005 teaches the SoC of claim 1, wherein the controller is configured to execute an atomic sequence corresponding to the first request or the second request (see Paragraphs 0491-0497, wherein the audio processor 100, and thereby the multiple processor cores, see Fig. 16, would executes a sequence of actions to process incoming streams of audio data; see Paragraphs 0444-0451, wherein in order to share the host/switch interface, SMC, and control bus, arbiters are used to manage / arbitrate simultaneous requests to prevent contention, i.e. multiple requests can be executed by the multiple processor wherein arbitration is done to select / allow requests while preventing contention of the interfaces / shared resources).
As to claim 6, Oxman ‘005 teaches the SoC of claim 1, wherein the controller includes: a first atomic sequencer configured to manage the first request for accessing to the interface; and a second atomic sequencer configured to manage the second request for accessing to the interface (see Fig. 16, wherein processor 320 includes cache 210, decode unit 215, execute unit 220, etc., all of which would be used to execute requests / sequences / actions, and wherein processor 321 also includes cache 210, decode unit 215, execute unit 220, etc., all of which would be used to execute requests / sequences / actions, wherein both processors 320 and 321 share access to interfaces 108, SMC 106, and control bus 119).
As to claim 8, Oxman ‘005 teaches the SoC of claim 6, wherein the controller is configured to assign a semaphore to the first atomic sequencer or to the second atomic sequencer (see Fig. 16, arbiters 306, 304, 309; see Paragraphs 0444-0451, wherein in order to share the host/switch interface, SMC, and control bus, arbiters are used to manage / arbitrate simultaneous requests to prevent contention, i.e. determining an operational period of the interfaces and processors and scheduling the requests accordingly based on availability of the interface / SMC / control bus such that neither of the processors 320 and 321 would overlap with requests; Examiner specifically points out that a semaphore in computer science is a variable shared among a plurality of processes, often used to synchronize access and control of common resources in a concurrent environment, which Examiner points out is the same as sending requests to a common interface / ports, which would be a variable set in the requests themselves which would route the requests to the interface / port where it would be arbitrated for execution).
As to claim 9, Oxman ‘005 teaches the SoC of claim 1, wherein when the second request is not granted, the second master is configured to resend the second request (see Paragraph 0450, wherein in arbitration of requests, contending requests are blocked and forced to wait a cycle before resending / repeating the requests until it succeeds).
As to claim 10, Oxman ‘005 teaches the SoC of claim 1, wherein the first master is an application processor and the second master is a communication processor (see Fig. 1, wherein the system is an audio processor 100 that would communicate with audio signal inputs 10 and audio signal outputs 20, i.e. a communication processor).

Referring to claim 11, Oxman ‘005 teaches a system on chip (SoC) (see Fig. 16, see Paragraphs 0440-0443, wherein Fig. 16 depicts an embodiment of the MCU 307 of an audio processor 100 according to a multi-processor architecture integrated on a single chip, i.e. SoC, with processor 320 and processor 321) comprising:
a plurality of masters (see Fig. 16, first processor 320 and second processor 321);
an interface configured to provide communication between an external device and the plurality of masters (see Fig. 16, wherein a shared host/switch interface 108 and secure memory controller (SMC) is used by both processors 320 and 321 to communicate with an external devices, i.e. host/switch I/O or memory, i.e. a host/switch I/O and memory are external to the audio processor 100 and MCU 107, see Fig. 1A and 1B, wherein host/switch interface 108 communicates with host switch I/O 123 and SMC communicates with memory interface 122 which would communicate with memory that is external to the audio processor 100); and
a multi-master controller configured to receive requests from the plurality of masters for accessing the interface and manages the requests by scheduling each of the plurality of masters to have access to the interface for a respective operational period (see Fig. 16, arbiters 306, 304, 309; see Paragraphs 0444-0451, wherein in order to share the host/switch interface, SMC, and control bus, arbiters are used to manage / arbitrate simultaneous requests to prevent contention, i.e. determining an operational period of the interfaces and processors and scheduling the requests accordingly based on availability of the interface / SMC / control bus such that neither of the processors 320 and 321 would overlap with requests),
wherein the interface uses a serial data line and a serial clock line for the communication (see Paragraph 0125, wherein the host/switch interface 108 supports using Universal Serial Bus (USB) and seral ATA (SATA), both of which are serial protocols for communications that are known in the art to include serial data and serial clock lines for communication),
wherein the external device is shared by the plurality of masters via I2C (Inter-Integrated Circuit) interface protocol (see Paragraph 0126, wherein the host/switch interface 108 supports I2C protocols), and
wherein the multi-master controller is configured to execute an atomic sequence corresponding to each of the plurality of masters (see Paragraphs 0491-0497, wherein the audio processor 100, and thereby the multiple processor cores, see Fig. 16, would executes a sequence of actions to process incoming streams of audio data).
As to claim 13, Oxman ‘005 teaches the SoC of claim 11, wherein the interface is shared by the plurality of masters, and the interface is configured to interface each of the plurality of masters with the external device (see Fig. 16, wherein a shared host/switch interface 108 and secure memory controller (SMC) is used by both processors 320 and 321 to communicate with an external devices, i.e. host/switch I/O or memory, i.e. a host/switch I/O and memory are external to the audio processor 100 and MCU 107, see Fig. 1A and 1B, wherein host/switch interface 108 communicates with host switch I/O 123 and SMC communicates with memory interface 122 which would communicate with memory that is external to the audio processor 100).
As to claim 14, Oxman ‘005 teaches the SoC of claim 11, wherein the interface is shared by the plurality of masters, and the interface is configured to interface the plurality of masters with the external device (see Fig. 16, arbiters 306, 304, 309; see Paragraphs 0444-0451, wherein in order to share the host/switch interface, SMC, and control bus, arbiters are used to manage / arbitrate simultaneous requests to prevent contention, i.e. determining an operational period of the interfaces and processors and scheduling the requests accordingly based on availability of the interface / SMC / control bus such that neither of the processors 320 and 321 would overlap with requests).
As to claim 15, Oxman ‘005 teaches the SoC of claim 11, wherein the multi-master controller is configured to execute an atomic sequence corresponding to a first request or a second request from among the requests (see Paragraphs 0491-0497, wherein the audio processor 100, and thereby the multiple processor cores, see Fig. 16, would executes a sequence of actions to process incoming streams of audio data; see Paragraphs 0444-0451, wherein in order to share the host/switch interface, SMC, and control bus, arbiters are used to manage / arbitrate simultaneous requests to prevent contention, i.e. multiple requests can be executed by the multiple processor wherein arbitration is done to select / allow requests while preventing contention of the interfaces / shared resources).
As to claim 16, Oxman ‘005 teaches the SoC of claim 11, wherein the multi-master controller includes: a first atomic sequencer configured to manage a first request, from among the requests, for accessing to the interface; and a second atomic sequencer configured to manage a second request, from among the requests, for accessing to the interface (see Fig. 16, wherein processor 320 includes cache 210, decode unit 215, execute unit 220, etc., all of which would be used to execute requests / sequences / actions, and wherein processor 321 also includes cache 210, decode unit 215, execute unit 220, etc., all of which would be used to execute requests / sequences / actions, wherein both processors 320 and 321 share access to interfaces 108, SMC 106, and control bus 119).
As to claim 18, Oxman ‘005 teaches the SoC of claim 16, wherein the multi-master controller is configured to assign a semaphore to the first atomic sequencer or to the second atomic sequencer (see Fig. 16, arbiters 306, 304, 309; see Paragraphs 0444-0451, wherein in order to share the host/switch interface, SMC, and control bus, arbiters are used to manage / arbitrate simultaneous requests to prevent contention, i.e. determining an operational period of the interfaces and processors and scheduling the requests accordingly based on availability of the interface / SMC / control bus such that neither of the processors 320 and 321 would overlap with requests; Examiner specifically points out that a semaphore in computer science is a variable shared among a plurality of processes, often used to synchronize access and control of common resources in a concurrent environment, which Examiner points out is the same as sending requests to a common interface / ports, which would be a variable set in the requests themselves which would route the requests to the interface / port where it would be arbitrated for execution).
As to claim 19, Oxman ‘005 teaches the SoC of claim 11, wherein at least one of the plurality of masters is an application processor or a communication processor (see Fig. 1, wherein the system is an audio processor 100 that would communicate with audio signal inputs 10 and audio signal outputs 20, i.e. a communication processor).

Referring to claim 20, Oxman ‘005 teaches a device (see Fig. 16, see Paragraphs 0440-0443, wherein Fig. 16 depicts an embodiment of the MCU 307 of an audio processor 100 according to a multi-processor architecture integrated on a single chip, i.e. SoC, with processor 320 and processor 321) comprising:
a first master (see Fig. 16, first processor 320);
a second master (see Fig. 16, second processor 321);
an interface configured to provide communication between a slave and the first master and/or communication between the slave and the second master (see Fig. 16, wherein a shared host/switch interface 108 and secure memory controller (SMC) is used by both processors 320 and 321 to communicate with an external devices, i.e. host/switch I/O or memory, i.e. a host/switch I/O and memory are external to the audio processor 100 and MCU 107, see Fig. 1A and 1B, wherein host/switch interface 108 communicates with host switch I/O 123 and SMC communicates with memory interface 122 which would communicate with memory that is external to the audio processor 100); and
a controller configured to receive a first request to access the interface from the first master and a second request to access the interface from the second master, determine a first operational period for the first master and a second operational period for the second master, and schedule the first master to have access to the interface for the first operational period and the second master to have access to the interface for the second operational period (see Fig. 16, arbiters 306, 304, 309; see Paragraphs 0444-0451, wherein in order to share the host/switch interface, SMC, and control bus, arbiters are used to manage / arbitrate simultaneous requests to prevent contention, i.e. determining an operational period of the interfaces and processors and scheduling the requests accordingly based on availability of the interface / SMC / control bus such that neither of the processors 320 and 321 would overlap with requests),
wherein the interface uses a serial data line and a serial clock line for the communication (see Paragraph 0125, wherein the host/switch interface 108 supports using Universal Serial Bus (USB) and seral ATA (SATA), both of which are serial protocols for communications that are known in the art to include serial data and serial clock lines for communication),
wherein the interface is shared by the first master and the second master via I2C (Inter-Integrated Circuit) interface protocol (see Paragraph 0126, wherein the host/switch interface 108 supports I2C protocols).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oxman ‘005, in view of Sydow et al. (US 2011/0093857), herein referred to as Sydow ‘857.
As to claim 2, Oxman ‘005 teaches the SoC of claim 1, wherein the first master is driven by a real time operating system, and the second master is driven by a non-real time operating system (see Paragraph 0496, wherein real-time operating system tasks are performed by the CPU, but Oxman ‘005 does not specify more than this).
However, Oxman ‘005 does not specifically teach that the first processor operates in a real-time operating system and the second processor operates in a non-real time operating system.
Sydow ‘857 teaches a multi-threaded processors and multi-processor systems that share resources (see Abstract), wherein multiple processors can access and utilize shared resources (see Fig. 2, wherein processors 20 and 21 access shared resources 22) with the various processing entities operating accessing the shared resources having at least one be a real-time processing entity and at least one be a non real-time processing entity (see Fig. 3, thread 1, i.e. non-real time entity 31, and thread 2, i.e. real-time entity 32).
Oxman ‘005 and Sydow ‘857 apply as analogous prior arts as both pertain to the same field of endeavor of being processor based systems that arbitrate access to shared resources of a system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oxman ‘005 system as set forth above to having one processor operating with a real-time operating system and the second processor operating with a non real-time operating system, as taught by Sydow ‘857, as a person of ordinary skill in the art would have found it desirable to have different operating systems within a multi-processor system, i.e. real-time and non real-time, for handling different purposes in a computing system where real-time operating system would actively execute tasks which would be timing dependent / require immediate processing and non real-time operating system would operate on tasks that do not require stringent timing requirements such as background tasks which could be processed at any point in time, wherein it would be advantageous to split the workload into different processors as a person of ordinary skill in the art would recognize the advantages of utilizing heterogenous processors for a multi-processor system, such as a generic CPU and a specialized GPU which is a combination that is well known to be utilized at the time of invention, wherein the specialized, i.e. real-time processor can be prioritized with shared resources which would increase the effectiveness and speed of parallel processing of tasks in a multi-processor environment.
As to claim 12, Oxman ‘005 teaches the SoC of claim 11, wherein the plurality of masters comprise at least one master driven by a real time operating system and at least one master driven by a non-real time operating system (see Paragraph 0496, wherein real-time operating system tasks are performed by the CPU, but Oxman ‘005 does not specify more than this).
However, Oxman ‘005 does not specifically teach that the first processor operates in a real-time operating system and the second processor operates in a non-real time operating system.
Sydow ‘857 teaches a multi-threaded processors and multi-processor systems that share resources (see Abstract), wherein multiple processors can access and utilize shared resources (see Fig. 2, wherein processors 20 and 21 access shared resources 22) with the various processing entities operating accessing the shared resources having at least one be a real-time processing entity and at least one be a non real-time processing entity (see Fig. 3, thread 1, i.e. non-real time entity 31, and thread 2, i.e. real-time entity 32).
Oxman ‘005 and Sydow ‘857 apply as analogous prior arts as both pertain to the same field of endeavor of being processor based systems that arbitrate access to shared resources of a system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oxman ‘005 system as set forth above to having one processor operating with a real-time operating system and the second processor operating with a non real-time operating system, as taught by Sydow ‘857, as a person of ordinary skill in the art would have found it desirable to have different operating systems within a multi-processor system, i.e. real-time and non real-time, for handling different purposes in a computing system where real-time operating system would actively execute tasks which would be timing dependent / require immediate processing and non real-time operating system would operate on tasks that do not require stringent timing requirements such as background tasks which could be processed at any point in time, wherein it would be advantageous to split the workload into different processors as a person of ordinary skill in the art would recognize the advantages of utilizing heterogenous processors for a multi-processor system, such as a generic CPU and a specialized GPU which is a combination that is well known to be utilized at the time of invention, wherein the specialized, i.e. real-time processor can be prioritized with shared resources which would increase the effectiveness and speed of parallel processing of tasks in a multi-processor environment.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 7 and 17, Examiner points out that Oxman ‘005 mentions providing priority and quality of service for data transfers (see Paragraph 0388), but points out that this is different from the controller is configured to assign a priority either to the first atomic sequencer or the second atomic sequencer.  Examiner does note that there are prior arts that do teach systems which handle implementing priority of requests between processors, but what is being claimed in claims 7 and 17 is different as this is implementing priority specifically to the atomic sequencers and not processors.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US 2006/0026329) teaches an arbitration system between multiple master devices and a master device interface.
Edirisooriya et al. (US 7,428,607) teaches a bus arbitration system for heterogeneous bus agents, the bus agents which can be for communication between two devices or more than two devices.
Kelley et al. (US 5,758,105) teaches a system for bus arbitration between isochronous and non-isochronous devices, the arbitration scheduling communications between the two different types of devices.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183